Miller, J.
dissents and votes to affirm the judgment appealed from, with the following memorandum, in which Thompson, J. P., concurs. I must respectfully dissent from the majority’s conclusion that the petitioner has not violated his oath of office as I view his conduct as being far more egregious. *658Concededly, the record in this case does not disclose the circumstances surrounding the automobile accident in which the petitioner caused the death of one person and the serious injury of another. Furthermore, I, too, concur that it would be unfair to subject the petitioner to a more severe sanction based upon the fact that a person was killed as a result of the automobile accident when this consequence may have been entirely unrelated to his intoxication. Nevertheless, in my view, the very fact that an off-duty police officer, a public officer (see, Canteline v McClellan, 282 NY 166, 170), charged with enforcing the laws of this State, violates the prohibition against driving while intoxicated, shows such a serious lapse in judgment that this conduct, in and of itself, violates his oath of office.
Certainly, I am aware that the Legislature has not provided for the summary vacatur of a police officer’s office based upon just any misdemeanor conviction, but only upon those which violate an officer’s oath of office. But to determine whether or not the officer’s oath is violated by criminal conduct classified as a misdemeanor, it is necessary to first consider the oath taken upon employment: "I do solemnly swear (or affirm) that I will support the constitution of the United States, and the constitution of the State of New York, and I will faithfully discharge the duties of the office of [police officer], according to the best of my ability” (NY Const, art XIII, § 1). Implicit in this oath is a vow to faithfully uphold the laws of this State.
An examination of the reported decisions construing Public Officers Law § 30 (1) (e) reveals that a driving while intoxicated conviction (hereinafter DWI conviction) has never before served as a predicate for summary termination of employment, or at least no such determination has been challenged in the courts. Nevertheless, courts have held that public officers have violated their oaths of office by making perjurious statements in support of a search warrant application (Lemieux v City of Niagara Falls, 138 AD2d 945), by accepting a bribe to influence the administration of official duties (Matter of Hodgson v McGuire, 75 AD2d 763), by conspiring to commit bribery and grand larceny (Sroka v Municipal Civ. Serv. Commn., 57 AD2d 1064), or by accepting an unlawful gratuity (Matter of Pesale v Beekman, 81 AD2d 590, affd 54 NY2d 707). While these misdemeanor convictions are clearly related to the officers’ offices and hence, are violative of their oaths (see, De Paulo v City of Albany, 49 NY2d 994), it is apparent to me that a misdemeanor DWI conviction exhibits such a glaring dearth of integrity and judgment as to be more *659than equivalent to a perjury or bribe-receiving conviction and hence similarly violative of an officer’s oath.
It is true, as the majority notes, that the record does not disclose the nature of the petitioner’s duties. We know not whether he was "assigned to a desk” far removed from active police work or on the front lines of the war on crime. Regardless, a police officer is sworn to uphold the law. Even if his intoxication did not contribute to the tragic consequences of this fatal accident, his very presence behind the wheel of a car while intoxicated created a grave risk of harm to himself and all others around him; a risk which, according to the National Highway Traffic Safety Administration resulted in 22,000 fatalities nationwide in 1990, in alcohol related automobile accidents (see, New madd chapter raises awareness of drunken driving peril, Reporter Dispatch, Westchester County, July 29, 1991, at 3, col 1).
Moreover, while technically "off-duty”, in a sense, a police officer is on duty 24-hours a day. Off-duty police officers carry revolvers and are expected to and do respond to emergencies occurring in their presence whether on or off-duty. This ongoing responsibility to the citizenry warrants holding a police officer to a higher standard than that of an ordinary citizen, so that even while off-duty, the violation of a law which could and did cause serious harm to innocent parties, constitutes a violation of the officer’s oath.
The majority directs that a hearing should be held to determine the circumstances surrounding the petitioner’s plea. In my mind there are no circumstances so exigent or mitigating to justify drunk driving by one whose very oath of office requires him to uphold the law.
The majority further recognizes that its determination includes an assessment of whether the petitioner’s conduct violated " 'the public’s right to rest assured that its officers are individuals of moral integrity in whom they may, without second thought, place their confidence and trust’ ” (County of Broome v Conte, 120 Misc 2d 1050, 1055, affd 101 AD2d 905, quoting Matter of Toro v Malcolm, 44 NY2d 146, 152, cert denied 439 US 837). Yet, the majority does not explain its failure to apply that high standard to this case. The public, entitled to rely upon protection by the police from criminals, including drunken drivers, cannot be expected to have unwaivering "confidence and trust” in a person sworn to enforce the laws of this State, when his or her own personal conduct constitutes a serious danger to society. While a police officer need not be a saint, neither should he or she be a messenger *660of death. The petitioner’s offense, in my view, is not only grossly inconsistent with his duties as police officer regardless of the nature of his day to day assignments, but goes to the very heart of the obligation he assumed when he took his oath of office to promote the safety of the public. Given the seriousness of this offense, it is my conclusion that the petitioner’s misdemeanor driving while intoxicated plea violated his oath of office, and thus warranted the summary vacatur of his office.